The judgment of the court was pronounced by
Slidell, J.
The plaintiff appeals from a judgment dissolving an injunction which he obtained to arrest the sheriff in the execution of a writ oí fieri facias issued upon a judgment rendered against Livingston in favor of Towles.
The ground of the injunction was, an alleged agreement for delay upon certain conditions, which have been complied with.
There was no error in the dissolution of the injunction. The agreement was made before the rendition of the judgment upon which the execution issued and might have been then pleaded. The party cannot be permitted to open the *671judgment for the purpose of opposing that agreement now, as an obstacle to the execution. See Minor v. Stone, 1st Ann. 284.
The judgment of the district court is therefore affirmed, with costs.